                                         Case 16-40692-lkg                  Doc 109             Filed 09/13/19                 Page 1 of 13

 Fill in this information to identify your case:

 Debtor 1                   Mark T Burns
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Melissa D Burns
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF ILLINOIS

 Case number            16-40692
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Account Resolution Corp                                 Last 4 digits of account number         Multiple                                                       $756.00
              Nonpriority Creditor's Name
              PO Box 3860                                             When was the debt incurred?
              Chesterfield, MO 63006
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                                                                                           Collections on medical bills with Midwest
                  Yes                                                     Other. Specify   Radiological Assoc.




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              41852                                                Best Case Bankruptcy
                                    Case 16-40692-lkg                      Doc 109            Filed 09/13/19               Page 2 of 13
 Debtor 1 Mark T Burns
 Debtor 2 Melissa D Burns                                                                                Case number (if known)         16-40692

 4.2      Aegis Sciences Corporation                                 Last 4 digits of account number       9148                                                 $89.00
          Nonpriority Creditor's Name
          PO Box 1280                                                When was the debt incurred?
          Oaks, PA 19456
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.3      Asbery & Associates                                        Last 4 digits of account number                                                            $65.00
          Nonpriority Creditor's Name
          8 Cusumano Professional Plaza Dr                           When was the debt incurred?           2019
          Mount Vernon, IL 62864
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


                                                                                                           6037;6051;6
 4.4      Cash-Pro, Inc.                                             Last 4 digits of account number       052                                                $226.70
          Nonpriority Creditor's Name
          PO Box 5469                                                When was the debt incurred?
          Evansville, IN 47716-5469
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 16-40692-lkg                      Doc 109            Filed 09/13/19               Page 3 of 13
 Debtor 1 Mark T Burns
 Debtor 2 Melissa D Burns                                                                                Case number (if known)         16-40692

 4.5      Credit Collection Bureau                                   Last 4 digits of account number       7158                                               $988.15
          Nonpriority Creditor's Name
          PO Box 9966                                                When was the debt incurred?
          Fargo, ND 58106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collections for medical bills with Clinic
              Yes                                                       Other. Specify   Radiologists


 4.6      Credit Control LLC                                         Last 4 digits of account number       Multiple                                         $1,294.42
          Nonpriority Creditor's Name
          5757 Phantom Drive, Suite 330                              When was the debt incurred?
          Hazelwood, MO 63042
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Medical Bills with multiple companies
              Yes                                                       Other. Specify   including Crossroads Community Hospital


 4.7      Crossroads Community Hospital                              Last 4 digits of account number                                                      $10,037.32
          Nonpriority Creditor's Name
          PO Box 60548                                               When was the debt incurred?
          Saint Louis, MO 63160
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 16-40692-lkg                      Doc 109            Filed 09/13/19               Page 4 of 13
 Debtor 1 Mark T Burns
 Debtor 2 Melissa D Burns                                                                                Case number (if known)         16-40692

 4.8      Crossroads Physician Corp                                  Last 4 digits of account number       1965                                               $445.00
          Nonpriority Creditor's Name
          PO Box 8784                                                When was the debt incurred?
          Belfast, ME 04915-8784
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


                                                                                                           Multiple
 4.9      Express Care of Mt. Vernon                                 Last 4 digits of account number       accounts                                           $799.00
          Nonpriority Creditor's Name
          1104 S 42nd Street                                         When was the debt incurred?
          Mount Vernon, IL 62864
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.1
 0        Fenton's Repair                                            Last 4 digits of account number                                                          $756.43
          Nonpriority Creditor's Name
          PO Box 364                                                 When was the debt incurred?
          Wayne City, IL 62895
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Misc. Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 16-40692-lkg                      Doc 109            Filed 09/13/19               Page 5 of 13
 Debtor 1 Mark T Burns
 Debtor 2 Melissa D Burns                                                                                Case number (if known)         16-40692

 4.1
 1        Integritas Emergency Physician                             Last 4 digits of account number       5068                                               $726.00
          Nonpriority Creditor's Name
          2250 North IL Ave.                                         When was the debt incurred?
          Carbondale, IL 62901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.1
 2        Lindsey Adams MSW, LCSW                                    Last 4 digits of account number       375                                                $115.00
          Nonpriority Creditor's Name
          PO Box 966                                                 When was the debt incurred?
          Cedar Rapids, IA 52406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Misc. Debt


 4.1
 3        Merchants Credit LLC                                       Last 4 digits of account number       5662                                                 $60.95
          Nonpriority Creditor's Name
          PO Box 1848                                                When was the debt incurred?
          Marion, IL 62959
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 16-40692-lkg                      Doc 109            Filed 09/13/19               Page 6 of 13
 Debtor 1 Mark T Burns
 Debtor 2 Melissa D Burns                                                                                Case number (if known)         16-40692

 4.1
 4        Orthopaedic Center of Southern IL                          Last 4 digits of account number                                                          $304.00
          Nonpriority Creditor's Name
          c/o Sharon Costa                                           When was the debt incurred?
          2001 Broadway
          Mount Vernon, IL 62864
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment filed in Jefferson County, IL;
              Yes                                                       Other. Specify   2019-SC-480


 4.1
 5        PASI                                                       Last 4 digits of account number       1336                                               $200.00
          Nonpriority Creditor's Name
          PO Box 188                                                 When was the debt incurred?
          Brentwood, TN 37024
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.1      Premier Credit of North America
 6        LLC                                                        Last 4 digits of account number                                                        $1,592.03
          Nonpriority Creditor's Name
          PO Box 1280                                                When was the debt incurred?
          Oaks, PA 19456
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 16-40692-lkg                      Doc 109            Filed 09/13/19               Page 7 of 13
 Debtor 1 Mark T Burns
 Debtor 2 Melissa D Burns                                                                                Case number (if known)         16-40692

 4.1
 7        Scott Murray, LCSW                                         Last 4 digits of account number       496                                                $250.00
          Nonpriority Creditor's Name
          PO Box 966                                                 When was the debt incurred?
          Cedar Rapids, IA 52406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.1
 8        SSM Health                                                 Last 4 digits of account number       9982                                               $244.95
          Nonpriority Creditor's Name
          211 S. Linoln Blvd                                         When was the debt incurred?
          Centralia, IL 62801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.1
 9        SSM Health Medical Group                                   Last 4 digits of account number                                                          $209.95
          Nonpriority Creditor's Name
          211 S. Lincoln Blvd                                        When was the debt incurred?
          Centralia, IL 62801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 16-40692-lkg                      Doc 109            Filed 09/13/19                Page 8 of 13
 Debtor 1 Mark T Burns
 Debtor 2 Melissa D Burns                                                                                Case number (if known)          16-40692

 4.2
 0         Transworld Systems, Inc.                                  Last 4 digits of account number       0592                                                         $27.62
           Nonpriority Creditor's Name
           500 Virginia Dr., Ste. 514                                When was the debt incurred?
           Fort Washington, PA 19034
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.2
 1         Wakefield & Associates                                    Last 4 digits of account number                                                                $5,062.91
           Nonpriority Creditor's Name
           PO Box 50250                                              When was the debt incurred?
           Knoxville, TN 37950
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collections on medical bills for Fairfield
              Yes                                                       Other. Specify   Memorial Hospital

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Asbery & Associates                                           Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 8 Cusumano Professional Plaza Dr                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Mount Vernon, IL 62864
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Clinical Psychologist                                         Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 4230 Lincolnshire Dr, Ste E                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Mount Vernon, IL 62864-2189
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Crossroads Community Hospital                                 Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 #8 Doctors Park Rd                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Mount Vernon, IL 62864
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Crossroads Community Hospital                                 Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 60548

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 8 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                                    Case 16-40692-lkg                      Doc 109            Filed 09/13/19                Page 9 of 13
 Debtor 1 Mark T Burns
 Debtor 2 Melissa D Burns                                                                                Case number (if known)          16-40692

 Saint Louis, MO 63160                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Dermatopathology Lab of                                       Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Central States                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 7835 Paragon Rd
 Dayton, OH 45459
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Fairfield Memorial Hospital                                   Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 303 NW Eleventh Street                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Fairfield, IL 62837
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Integritas Emergency Physician                                Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2250 North IL Ave.                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Carbondale, IL 62901
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midwest Radiology Associates PC                               Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 38900                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Louis, MO 63138-8900
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Orthopaedic Center of Southern IL                             Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4121 Veterans Memorial Drive                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Mount Vernon, IL 62864
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Southern Illinois Dermatology                                 Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 220 North Park Avenue, Ste 2                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Herrin, IL 62948
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 SSM Health Medical Group                                      Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 956749                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Louis, MO 63195
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.       $

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 9 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                                      Case 16-40692-lkg                 Doc 109       Filed 09/13/19            Page 10 of 13
 Debtor 1 Mark T Burns
 Debtor 2 Melissa D Burns                                                                       Case number (if known)   16-40692

                              here.                                                                                       24,250.43

                        6j.   Total Nonpriority. Add lines 6f through 6i.                          6j.      $             24,250.43




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 10 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                     Case 16-40692-lkg      Doc 109       Filed 09/13/19   Page 11 of 13

                                       CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document was served
upon the following concerned individuals and all parties listed in this case via US Mail on September 13, 2019
unless served via electronically.




Served Electronically:
United States Trustee
Dana S. Frazier, Chapter 7 Trustee



                                                    By:     /s/ Tara Owens
                                                            Bankruptcy Clinic, PC
                                      Case 16-40692-lkg                   Doc 109    Filed 09/13/19             Page 12 of 13




 Fill in this information to identify your case:

 Debtor 1                    Mark T Burns
                             First Name                     Middle Name             Last Name

 Debtor 2                    Melissa D Burns
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF ILLINOIS

 Case number              16-40692
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Mark T Burns                                                          X   /s/ Melissa D Burns
              Mark T Burns                                                              Melissa D Burns
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       September 13, 2019                                             Date    September 13, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                     Case 16-40692-lkg      Doc 109       Filed 09/13/19   Page 13 of 13

                                       CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document was served
upon the following concerned individuals and all parties listed in this case via US Mail on September 13, 2019
unless served via electronically.




Served Electronically:
United States Trustee
Dana S. Frazier, Chapter 7 Trustee



                                                    By:     /s/ Tara Owens
                                                            Bankruptcy Clinic, PC
